Title: To George Washington from Edmund Randolph, 4 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia May 4. 1794
               
               I do myself the honor of sending to you a copy of the instructions as they were first drawn and submitted to Mr Jay and Colo. Hamilton.  My conversations and reflection will probably make several changes in them: but the outlines being there, I think it best to bring the subject before you, as early as possible. In particular, I have notes concerning the commercial treaty; which I shall draw off, by the time of my waiting on you to morrow. I have the honor, sir, to be with the greatest respect yr mo. ob. serv.
               
                  Edm: Randolph
               
            